     Case 1:20-cv-00889-DAD-JLT Document 30 Filed 10/21/20 Page 1 of 3


 1   MARGO A. RAISON, COUNTY COUNSEL
     By: Andrew C. Thomson, Chief Deputy (SBN 149057)
 2   Marshall S. Fontes, Deputy (SBN 139567)
     Kern County Administrative Center
 3
     1115 Truxtun Avenue, Fourth Floor
 4   Bakersfield, CA 93301
     Telephone 661-868-3800
 5   Fax 661-868-3805
 6
     Attorneys for Defendant, Donny Youngblood
 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10
     American Civil Liberties Union of Southern       )   Case No.: 1:20-CV-00889-DAD-JLT
11
     California, First Amendment Coalition, Kilah     )
12   Oats, Lotisha Davidson, Tanish Brown,            )   STIPULATION AND [PROPOSED]
     Tamecca Spriggs and Janie Randle                 )   ORDER TO EXTEND DEFENDANT
13                                                    )   YOUNGBLOOD’S RESPONSIVE
                           Plaintiffs,                )   PLEADING DEADLINE
14   v.                                               )
                                                      )
15
     Tamarah Harber-Pickens, in her official          )
16   capacity as Court Executive Officer of the       )
     Kern County Superior Court, Judith K.            )
17   Dulcich, in her official capacity as Presiding   )
     Judge of the Kern County Superior Court,         )
18   and Donny Youngblood, Sheriff of Kern            )
19   County, in His Official Capacity,                )
                                                      )
20                         Defendants.                )

21

22          Defendant Donny Youngblood in his official capacity as the Sheriff of Kern County

23   and Plaintiffs, American Civil Liberties Union of Southern California, First Amendment

24   Coalition, Kilah Oats, Lotisha Davidson, Tanisha Brown, Tameca Spriggs and Janie Randle,

25   hereby stipulate to extend Defendant Youngblood’s time to file a responsive pleading until

26   November 3, 2020.

27          Good cause exists for this stipulation, in that the Court has recently extended the

28   responsive pleading time for all other defendants to November 3, 2020, and the filing dead line

                                                        1
      __________________________________________________________________________________
     ACLU of Southern Calif ornia, et al. v. Tamarah Harber-Pickens, et al.   1:20-CV-00889-DAD-JLT
     Stipulation and Proposed Order to Extend Def endant Youngblood’s Responsive Pleading Deadline
     Case 1:20-cv-00889-DAD-JLT Document 30 Filed 10/21/20 Page 2 of 3


 1   for the Joint Scheduling Report to November 3, 2020. (Doc. No. 28). Additionally, the parties

 2   have been exploring settlement and believe the additional time would increase the chances of a

 3   quick resolution of this matter.

 4          NOW THEREFORE IT IS STIPULATED AND AGREED, subject to the Court’s

 5   approval, as follows:

 6          1.      Defendant, Kern County Sheriff Donny Youngblood’s deadline to file a

 7   responsive pleading is extended to November 3, 2020.

 8   IT IS SO STIPULATED.

 9   Dated: October 20, 2020              MARGO A. RAISON, COUNTY COUNSEL

10                                        By: /s/ Marshall S. Fontes
                                                Andrew C. Thomson, Chief Deputy
11                                              Marshall S. Fontes, Deputy
                                                Attorneys for Defendant Donny Youngblood,
12
                                                Kern County Sheriff
13
     Dated: October 20, 2020              ACLU FOUNDATION OF NORTHERN CALIFORNIA
14
                                          By: /s/ Kathleen Guneratne as authorized on 10/20/20
15                                                Kathleen Guneratne
16                                                Amy Gilbert
                                                  Attorneys for Plaintiffs ACLU of Southern
17                                                California, Kilah Oats Lotisha Davidson, Tanisha
                                                  Brown, Tameca Spriggs and Janie Randle
18
     Dated: October 20, 2020              AMERICAN CIVIL LIBERTIES UNION OF
19                                        SOUTHERN CALIFORNIA
20
21                                        By: /s/ Peter Eliasberg as authorized on 10/20/20
                                                  Peter Eliasberg
22                                                Jordan Wells
                                                  Attorneys for Plaintiffs, ACLU of Southern
23
                                                  California, Kilah Oats Lotisha Davidson, Tanisha
24                                                Brown, Tameca Spriggs and Janie Randle

25   Dated: October 20, 2020              FIRST AMENDMENT COALITION

26
                                          By: /s/ David Edward Snyder
27
                                                  David Edward Snyder
28                                                Attorneys for Plaintiff, First Amend. Coalition
                                                        2
      __________________________________________________________________________________
     ACLU of Southern Calif ornia, et al. v. Tamarah Harber-Pickens, et al.   1:20-CV-00889-DAD-JLT
     Stipulation and Proposed Order to Extend Def endant Youngblood’s Responsive Pleading Deadline
     Case 1:20-cv-00889-DAD-JLT Document 30 Filed 10/21/20 Page 3 of 3


 1                                     [PROPOSED] ORDER

 2          Based upon the parties’ stipulation, and good cause appearing, the Court orders:
 3
                   1.      Defendant, Kern County Sheriff Donny Youngblood’s deadline to file a
 4   responsive pleading is extended to November 3, 2020.
 5

 6   IT IS SO ORDERED.

 7      Dated:    October 20, 2020                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
      __________________________________________________________________________________
     ACLU of Southern Calif ornia, et al. v. Tamarah Harber-Pickens, et al.   1:20-CV-00889-DAD-JLT
     Stipulation and Proposed Order to Extend Def endant Youngblood’s Responsive Pleading Deadline
